DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on March 18, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected heating control method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show first barrel body 161 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20150245669-A1 (hereinafter Cadieux) and further in view of US Patent App. 20130298905-A1 (hereinafter Levin).
Regarding claim 1, Cadieux discloses an electronic vaping device (Abstract). The device comprises a first chamber (Figs. 1-6, liquid reservoir component or cartridge section 70) configured to accommodate a substance  to be evaporated (¶116), and a second chamber (Figs. 1-6, battery section 72) configured to define a heating element (Figs. 1-6, induction source 35), the first chamber and the second chamber are communicated with each other to form a first airflow passage (Figs. 1-6, central air passage 20) ; wherein at least two spaced layers of mesh filter layer structures are defined in one end of the first chamber adjacent to the second chamber (¶158), the filter layer structures comprising a first filter layer (Figs 9A-10B, first layer 28a), and a second filter layer (Figs 9A-10B, second layer 28b) which is defined between the first filter layer and the second chamber, the first filter layer is distributed with a plurality of first filter holes, the second filter layer is provided with a plurality of second filter holes; wherein the heating element extends along an axial direction (See Figs. 5-6) of the second chamber in a spiral shape and abuts against a chamber wall of the second chamber to transfer heat to the substance to be evaporated through the first airflow passage when the heating element generates heat, so as to uniformly heat the substance to be evaporated (¶118). 
Cadieux does not explicitly disclose wherein the second chamber is provided with a heat insulation sleeve to thermally insulate the second chamber when the heating element generates heat.  
Levin teaches an electronic vaporizing device and methods for use (Abstract).  The device has a main body housing (Figs. 1A-1B, main body housing 20, ¶45).  This main body housing is, “fabricated from a high-temperature polymer that is relatively light while providing thermal insulation, such as poly p-phenylene sulfide, which can withstand the high temperatures within during use, as well as provide insulative properties.”  Levin teaches that this construction minimizes thermal losses through the housing.  Levin also teaches that inclusion of mesh screens between portions of the device used to isolate (¶43).  Specifically, Levin teaches that the device includes various filters, screens and membranes positioned at one or more locations within the air pathway.  These finely woven screens prevent debris movement (¶74).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cadieux to include wherein the second chamber is provided with a heat insulation sleeve to thermally insulate the second chamber  when the heating element  generates heat  as taught in Levin.  A person of ordinary skill would seek to maintain heat that is generated to heat the substance.  It is obvious to construct the housing of the heating chamber with a thermal insulator to minimize heat losses as taught in Levin.  
Regarding claim 2, Cadieux in view of Levin discloses the tobacco evaporator of claim 1 as discussed above.  The combination does not explicitly disclose wherein the tobacco evaporator further comprises a housing comprising a receiving space, and a suction nozzle connected to the housing, the suction nozzle has a smoke outlet, a barrel body extending axially along the housing is detachably defined inside the receiving space; the barrel body comprises a first barrel body and a second barrel body which is formed by radially shrinking along the first barrel body, and the first chamber is formed in the first barrel body, the second chamber is formed in the second barrel body; and wherein one end of the heat insulation sleeve abuts against an end wall of the first barrel body opposite to the suction nozzle, and the other end of the heat insulation sleeve is connected and provided with a supporting assembly, the supporting assembly is configured to fixedly define the barrel body inside the housing.  
Cadieux discloses a housing (Figs. 1-6, outer casing 6).  There is a receiving space (Figs. 1-6, liquid reservoir 22) and a suction nozzle with a smoke outlet (Figs. 1-6, mouth end insert 8 and diverging outlets 24).  The two components, liquid reservoir component 70 and power supply component 72 are considered to be a first barrel body and a second barrel body respectively.  The outer casing 6 of the power supply component 72, abuts the end opposite the suction end of the liquid reservoir component 70.  See annotated Fig. 6.  When the two component are joined at connector 205 they support each other.  The radius of the power supply component shrinks at the point of connection with the liquid reservoir.  

    PNG
    media_image1.png
    208
    578
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein the tobacco evaporator further comprises a housing comprising a receiving space, and a suction nozzle connected to the housing, the suction nozzle has a smoke outlet, a barrel body extending axially along the housing is detachably defined inside the receiving space; the barrel body comprises a first barrel body and a second barrel body which is formed by radially shrinking along the first barrel body, and the first chamber is formed in the first barrel body, the second chamber is formed in the second barrel body; and wherein one end of the heat insulation sleeve abuts against an end wall of the first barrel body opposite to the suction nozzle, and the other end of the heat insulation sleeve is connected and provided with a supporting assembly, the supporting assembly is configured to fixedly define the barrel body inside the housing.  A person of ordinary skill in the art would obviously connect the heat source to the reservoir component and then to a mouthpiece to allow the user to inhale the vaporized material.  Doing so would provide a path for the vapor to travel through the device once it was heated.  
Regarding claim 3, Cadieux in view of Levin discloses the tobacco evaporator of claim 2 as discussed above.  The combination does not explicitly disclose wherein a bottom portion of the second barrel body is provided with a through hole, and a holding member is sleeved inside the through hole, one end of the holding member near the suction nozzle is abutted against a bottom wall of the second barrel body, and the holding member is hollow and provided with a second air inlet hole; and wherein an end wall of the first barrel body opposite to the suction nozzle is further provided with a first connecting hole.  
Cadieux discloses an embodiment in Fig. 3 (see annotated below, ¶133) that illustrates a holding member.  The holding member is abutted to the suction end and hollow.  Further the holding member comprises an air inlet 44 (¶115). 

    PNG
    media_image2.png
    213
    760
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein a bottom portion of the second barrel body is provided with a through hole, and a holding member is sleeved inside the through hole, one end of the holding member near the suction nozzle is abutted against a bottom wall of the second barrel body, and the holding member is hollow and provided with a second air inlet hole; and wherein an end wall of the first barrel body opposite to the suction nozzle is further provided with a first connecting hole.  A person of ordinary skill in the art would necessarily have to join the first barrel body to the second barrel body.  The holding member would surround the heating element and join the two portions.  A person of ordinary skill in the art would provide air inlet holes in a plurality of locations to enable flow of the desired vapor generated by the liquid or solid to be inhaled by the user.  
Regarding claim 4, Cadieux in view of Levin discloses the tobacco evaporator of claim 3 as discussed above.  The combination does not explicitly disclose wherein a hollow bracket is defined inside the housing; the barrel body, the heat insulation sleeve and the supporting assembly are all accommodated inside the bracket; wherein one end of the bracket near the suction nozzle is provided with a bending portion, the bending portion comprises a limiting portion, and the limiting portion is elastically abutted against an end wall of the barrel body near the suction nozzle, so as to define a space distance between an outer wall of the barrel body and an inner wall of the bracket; wherein an outer wall of one end of the bracket near the suction nozzle is further provided with a convex portion, the convex portion is configured to define a space distance between an outer wall of the bracket and an inter wall of the housing; and wherein a sealing cover is defined at one end of the bracket opposite to the suction nozzle, and the bracket is partially sleeved and fitted on an outer periphery of the sealing cover  and is detachably connected to the sealing cover.
Cadieux discloses a connected device in Figs. 5-6.  The device, when assembled is surrounded by the casing 6.  This is considered to be a holding member. The casing surrounds both the power supply component 72 and the liquid reservoir component 70.  Cadieux further teaches another embodiment (Fig. 7a) where, “air inlets 744a, 744b may release air into the liquid reservoir component 70 at a location upstream of the flange 41” (156).  The air inlets are through the casing.  In the embodiment disclosed in Fig. 3 Cadieux discloses downstream gasket 10 is fitted to a downstream portion of inner tube 62 (¶133). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein a hollow bracket is defined inside the housing; the barrel body, the heat insulation sleeve and the supporting assembly are all accommodated inside the bracket; 
Regarding claim 5, Cadieux in view of Levin discloses the tobacco evaporator of claim 4 as discussed above.  The combination does not explicitly disclose wherein the supporting assembly comprises a hollow pipe defined opposite to the suction nozzle and a support sleeve defined adjacent to the suction nozzle, the heat insulation sleeve is partially sleeved and fitted on an outer circumference of the support sleeve, and the support sleeve is provided with two second connection holes which are opposite to each other; wherein the sealing cover is provided with a first air inlet hole, and an end of the hollow pipe opposite to the suction nozzle abuts against the sealing cover; the first air inlet hole, the hollow pipe and the second air inlet hole are sequentially in communications and communicate with the first air passage for directing smoke to the smoke outlet; and wherein an air guiding passage  is defined at one end of the housing opposite to the suction nozzle, and the air guiding passage  is communicated with the first air inlet hole through a hollow intake pipe, and an airflow sensing hole are defined in a side wall of the air guiding passage.  
Levin teaches an electronic vaporizing device and methods for use (Abstract).  The device has a main body housing (Figs. 1A-1B, main body housing 20, ¶45).  Levin teaches that the device has an outer housing with an axial passageway extending through (¶8, Claim 1).  Levin teaches that the device may comprise a funnel 56 (Figs. 3D and 7, ¶88).  The funnel is opposite the suction end and supported and surrounded by a sculpted reflector 52 (Fig. 7, ¶49).  Pathways and airflow pathways are show and discussed to permit heating and turbulent as well as laminar flow as air basses through the heater (¶93).  Levin also teaches an inhalation sensor 34 (Fig. 6B, ¶92, claim 28) that is used to sense airflow and control the device. Levin further teaches air gaps and openings (Fig. 2A, ¶53) to facilitate airflow into the passageway extending through the main body.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein the supporting assembly comprises a hollow pipe defined opposite to the suction nozzle and a support sleeve defined adjacent to the suction nozzle, the heat insulation sleeve is partially sleeved and fitted on an outer circumference of the support sleeve, and the support sleeve is provided with two second connection holes which are opposite to 
 Regarding claim 6, Cadieux in view of Levin discloses the tobacco evaporator of claim 5 as discussed above.  The combination does not explicitly disclose wherein a first space for heat insulating is defined between the first barrel body and the bracket, the first space is filled with a thermal insulation material; wherein a second space for insulating is defined between the heat insulation sleeve and the second barrel body; and wherein a third spacing space is further defined between the housing and the bracket.    
Levin teaches that the device is fabricated from material that can withstand high temperatures.  Levin teaches that using the material, “is particularly advantageous since insulating the heating portion minimizes thermal losses through the housing, thereby reducing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein a first space for heat insulating is defined between the first barrel body and the bracket, the first space is filled with a thermal insulation material; wherein a second space for insulating is defined between the heat insulation sleeve and the second barrel body; and wherein a third spacing space is further defined between the housing and the bracket as taught in Levin.  A person of ordinary skill in the art would desire to produce an evaporator that minimized thermal losses and provided comfort to the user.  A person of skill in the art would incorporate insulating materials of construction throughout the spaces in the evaporator.  Using thermal insulation throughout the device would achieve the advantages taught in Levin with predictable results.  
Regarding claim 7, Cadieux in view of Levin discloses the tobacco evaporator of claim 6 as discussed above.  The combination does not explicitly disclose a temperature sensor defined on an outer wall of the first barrel body to measure a temperature of the first chamber and transmit a temperature signal; a PCB circuit board  defined in the third spacing space; an airflow sensor defined in a groove provided in an outer wall of the air guiding passage, and communicated with the air guiding passage  through the airflow sensing hole  to sense and transmit an airflow signal; a controller  defined on the circuit board and connected to the heating element, the temperature sensor and the airflow sensor, respectively, to receive the airflow signal and the temperature signal, and control the heating element  to heat the substance to be evaporated according to a predetermined temperature; a battery defined in the third spacing space to supply power to the airflow sensor, the temperature sensor, the controller and the heating element; and a switch defined on an outer wall of the housing and respectively connected to the controller and the battery  to control a connection of the controller and the battery.  
Levin teaches that the device comprises electronics for controlling (¶10, ¶57, ¶81, ¶91).  The device includes a PCB 23.  Levin teaches, “The PCBs often include firmware or programmable instructions recorded thereon for effecting controlled heating with the heating unit, such as in response to outputs from an inhalation and/or temperature sensor or for use in activation of the LEDs under lens tip 38.” (¶91).  Levin also cautions that overheating could deliver toxins and controlling the temperature is necessary to avoid harmful side effects to the user (¶34 and ¶35).  Levin teaches that the device comprises a battery (Figs. 1A-1B, ¶10, ¶47).  Levin further teaches that the device can include a switch allowing the user to select between temperature vaporization ranges (¶60).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide a temperature sensor defined on an outer wall of the first barrel body to measure a temperature of the first chamber and transmit a temperature signal; a PCB circuit board  defined in the third spacing space; an airflow sensor defined in a groove provided in an outer wall of the air guiding passage, and communicated with the air guiding passage  through 
Regarding claim 8, Cadieux in view of Levin discloses the tobacco evaporator of claim 7 as discussed above.  The combination does not explicitly disclose wherein one end of the heating element passes through the holding member and goes through one of the second connecting holes to extend toward the sealing cover and pass through the sealing cover to connect to the controller around one side of the battery, the other end of the heating element  passes through the first connecting hole and goes through the other one of the second connecting holes  to pass through the sealing cover to connect to the controller around another side of the battery, two ends of the heating element  are separately and respectively soldered on opposite sides of the PCB circuit board.  
Levin teaches a plurality of options for heating elements (¶8, Figs. 8A-8D) and describes heating elements known in the art before the effective filing date of Levin (¶3 and ¶4).  Specifically, Levin teaches that the heating element has a coil and a reflector to increase the heating of the air (¶49).  The heating element may include a small flat disc of porous ceramic.  The heating element may include a flexible thin film heater.  The heating unit may have separate heating coils and leads that extend from the coils (Fig. 7, leads 58, ¶93).  These leads extend to the power source through protective central cylinder to protect them from shorting due to the elevated temperatures at the center of the heating unit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein one end of the heating element passes through the holding member and goes through one of the second connecting holes to extend toward the sealing cover and pass through the sealing cover to connect to the controller around one side of the battery, the other end of the heating element  passes through the first connecting hole and goes through the other one of the second connecting holes  to pass through the sealing cover  to connect to the controller around another side of the battery, two ends of the heating element  are separately and respectively soldered on opposite sides of the PCB circuit board.  A person of ordinary skill in the art would provide connection points through a series of holes and passageways to power the heating element from the battery.  It would be advantageous to provide a sealing element as doing so would protect the electronic circuitry from the heat generated by the heating element.  This is taught in Levin and providing connection via soldering is a notoriously well-known method for joining components in the art.  

Regarding claim 9, Cadieux in view of Levin discloses the tobacco evaporator of claim 2 as discussed above.  The combination does not explicitly disclose wherein an inner wall of one end of the first barrel body opposite to the suction nozzle radially shrinks inward to form a first limiting step  and a second limiting step , the first limiting step and the second limiting step  are respectively configured to clamp and position the first filter layer and the second filter layer, so as to provide a flow gap between the first filter layer and the second filter layer to flow hot air, the flow gap between the first filter layer and the second filter layer ranges from 0.5 mm to 8 mm.  
Cadiuex teaches several embodiments including layers that are within the body of the device (Figs. 7A, 8A, 9A, 10A).  Best illustrated in Fig. 7A, there are limiting steps which clamp the susceptor 14 (¶156).  In another embodiment (Fig. 10A, ¶158) the susceptor is shown in space above a first layer 28a and a second layer 28b which may be constructed from fiberglass with a loose weave such that it is air permeable.  The susceptor is then held “in proximate relation” to the second wick layer 28a.  Cadiuex teaches that the induction source 35 may be axially spaced from the susceptor 14 by less than about 2 mm (Figs. 1 & 6, ¶114, ¶148).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein an inner wall of one end of the first barrel body opposite to the suction nozzle radially shrinks inward to form a first limiting step  and a second limiting step , the first limiting step and the second limiting step  are respectively configured to clamp and position the first filter layer and the second filter layer, so as to provide a flow gap between the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate the layers needing to be spaced and done so within the ranges of the other components of the device to achieve predictable results.	
Regarding claim 12, Cadieux in view of Levin discloses the tobacco evaporator of claim 4 as discussed above.  The combination does not explicitly disclose wherein the barrel body is made of a metal material or a ceramic material, the heat insulation sleeve, the supporting assembly, the bracket and the sealing cover are all made of a thermal insulation material.   
Levin teaches an electronic vaporizing device and methods for use (Abstract).  The device has a main body housing (Figs. 1A-1B, main body housing 20, ¶45).  This main body 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cadieux to include wherein the barrel body is made of a metal material or a ceramic material, the heat insulation sleeve, the supporting assembly, the bracket and the sealing cover are all made of a thermal insulation material.  A person of ordinary skill would seek to maintain heat that is generated to heat the substance.  It is obvious to construct the housing of the heating chamber with a thermal insulator to minimize heat losses as taught in Levin.  Further a person of skill in the art would optionally include several materials of construction to control the thermal coefficient of resistance to improve heating and comfort to the user.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux in view of  Levin and in further view of US Patent 5750964-A (hereinafter Counts).
Regarding claim 10, Cadieux in view of Levin discloses the tobacco evaporator of claim 9 as discussed above.  The combination does not explicitly disclose wherein a diameter of each of the first filter holes ranges from 0.2 to 3.0 mm, and the plurality of the first filter holes uniformly distributed in the first filter layer, a distance between centers of each two adjacent first filter holes ranges from 0.6 mm to 3.0 mm; and wherein a diameter of each of the second filter holes  ranges from 0.8 to 6 mm, and a distance from a center of each of the second filter holes to a center of the second filter layer ranges from 2 mm to 12 mm.  
Counts teaches a smoking system with a replaceable cigarette containing tobacco flavor material is electrically heated by a set of electrical heater elements (Abstract).  Counts teaches that the system includes filters that prevent back flow and provide resistance (Col. 6, lines 46-59).  Counts further teaches that is it desirable to have multiple filters to improve desirable mixing or turbulence (Col. 7, lines 21-59).  Counts also teaches that the filters can be made of mesh metallic screens or perforated metallic foils (Col. 8, lines 27-54).  Counts teaches that these files can have perforations with diameters in the range of 0.3 mm to about 0.5 mm.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin to provide wherein a diameter of each of the first filter holes ranges from 0.2 to 3.0 mm, and the plurality of the first filter holes uniformly distributed in the first filter layer, a distance between centers of each two adjacent first filter holes ranges from 0.6 mm to 3.0 mm; and wherein a diameter of each of the second filter holes  ranges from 0.8 to 6 mm, and a distance from a center of each of the second filter holes to a center of the second filter layer ranges from 2 mm to 12 mm.  A person of ordinary skill in the art would provide multiple layers of filtration.  Doing so would improve flavor, prevent backflow, and improve mixing.  Counts teaches that the value of the filter holes diameter needs to be optimized to improve flavor, prevent backflow, and improve mixing. Therefore, it would have been obvious to one having In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).  A person of ordinary skill in the art utilizing mesh screens would obviously try multiple diameter screens in the various filter locations.
	
Regarding claim 11, Cadieux in view of Levin and in further view of Counts discloses the tobacco evaporator of claim 10 as discussed above.  The combination does not explicitly disclose wherein a mesh smoke filtering layer is further defined between the first chamber and the suction nozzle, and the smoke filtering layer is configured to filter smoke flowing from the first chamber to the suction nozzle and to prevent the substance to be evaporated from coming off the first chamber.  
Counts teaches a smoking system with a replaceable cigarette containing tobacco flavor material is electrically heated by a set of electrical heater elements (Abstract).  Counts teaches that the system includes filters that prevent back flow and provide resistance (Col. 6, lines 46-59).  Counts further teaches that is it desirable to have multiple filters to improve desirable mixing or turbulence (Col. 7, lines 21-59).  Counts also teaches that the filters can be made of mesh metallic screens or perforated metallic foils (Col. 8, lines 27-54).  Specifically, Counts teaches “a cylindrical back-flow filter 63 at one end and a cylindrical first free-flow filter 65 at an opposite end. The first free-flow filter 65 is preferably an "open-tube" type filter having a longitudinal passage 67 extending through the center of the first free-flow filter and, hence, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cadieux and Levin in further view of Counts to provide wherein a mesh smoke filtering layer is further defined between the first chamber and the suction nozzle, and the smoke filtering layer is configured to filter smoke flowing from the first chamber to the suction nozzle and to prevent the substance to be evaporated from coming off the first chamber as taught in Counts.  A person of ordinary skill in the art would provide multiple layers of filtration.  Doing so would improve flavor, prevent backflow, and improve mixing.  A person of ordinary skill in the art would obviously prevent and restrict flow throughout the device to ensure optimal mixing and experience for the user.  A multi-filtration system is an obvious modification and would yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747